Per Ouriam:

This was an action brought by D. R. Anthony against D. B. Mason in the district court of Leavenworth county for the conversion of one Jersey cow, five steers, and eight yearling calves. The answer was a general denial. The jury returned a verdict for plaintiff in the sum of $330, and defendant brings error.
Defendant purchased the stock in controversy from D. B. Hall, a tenant of plaintiff. The issues between plaintiff and defendant upon the trial were whether plaintiff or *848Hall was the owner of the stock when purchased; and if plaintiff, and not Hall was the owner, whether Hall, under his arrangements with ' plaintiff, had the right to' sell the property to defendant. These issues were tried before the jury on conflicting evidence. They were questions of fact to be determined by the jury. There is some complaint made of the instructions refused and the instruction given by the court, but we find no error.
The judgment is affirmed.